Order entered December 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01454-CV

                            JOHNNY PAUL RIVERS, Appellant

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-50088

                                           ORDER
       Before the Court is appellant’s December 15, 2014 pro se motion for an extension of time

to file a brief. In his motion, appellant states that his brief was due on December 12, 2014. This

is incorrect.   Appellant’s brief is due January 14, 2015.       See TEX. R. APP. P. 38.6(a).

Accordingly, we DENY appellant’s motion as premature.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE